Defendant reviews by writ of error his conviction under an information in the usual form charging him with having, on March 20, 1922, feloniously stolen, taken and carried away a long list of automobile parts and accessories, of the value of $736.10, the property of the Lorraine Motors Corporation.
The corporation suspended business in the latter part of 1921. Its property was placed in charge of Peter Longfield, its superintendent. He was killed in an accident on January 12, 1922. After his death, Peter Boersma, a stockholder, who had theretofore been employed as a night watchman, was placed in charge as custodian of the property. There was at that time quite a large stock of automobile parts and accessories in the stock room. On the morning of March 20th, Boersma discovered that a door leading to the stock room had been broken open and that a considerable quantity of the property was missing. He reported the loss to the officials of the company and to the sheriff of Kent county. In April, 1923, the officers of the county, acting under a search warrant, found a considerable part of the missing property in the basement of the home of the defendant. When informed that the officers had a search warrant, defendant took them to the place where the articles were stored, admitted *Page 164 
that they had been taken by him from the corporation stock room, but claimed that he had taken them by permission of Longfield and under an arrangement made with him whereby he had turned in to Longfield a $300 certificate of stock he held in the corporation as consideration for the goods taken. He also so testified at the trial. We will consider the assignments of error in the order discussed by defendant's counsel in their brief.
1. Prejudicial remarks and instruction of the court. During the trial the court expressed the opinion that the authority of Longfield to make the arrangement under which defendant claimed to have obtained possession of the property must be established. Later, appreciating that, to constitute larceny, a felonious intent must be established, he instructed the jury very fully that if defendant —
"took the property upon the authority and by the consent of the custodian of this property, you cannot convict him, because there would be lacking the essential element of a felonious intent."
Defendant and his witnesses had been permitted to testify fully as to his claim in this respect. The issue as presented was whether the property was taken about the 1st of January, as defendant claimed, or in March, as Boersma testified. This was made plain to the jury in the charge. The error complained of does not warrant a reversal.
2 Error as to other thefts incompetent. In his cross-examination of the witness Boersma, defendant's counsel developed the fact that property of the corporation other than that listed in the information had been taken from its premises. On re-examination the prosecuting attorney was permitted to interrogate the witness as to the things so missing. The purpose was to show that the articles taken were not parts, but fixtures. There was no error in permitting him *Page 165 
to do so. People v. Cook, 223 Mich. 291, has no application to the question here presented.
3. No proper evidence of value. George W. Cornell, a motor car salesman, testified that he knew "the approximate value of motor parts." He was then permitted to fix what he said was "about" the value of the several articles listed in the information and then present in the court room. The burden was on the prosecution to show the value, in order that the jury might determine whether it exceeded $25. The defendant, when a witness, stated that he would not sell the property then present for $100, but would sell it for $500. There was clearly sufficient evidence of value to sustain the verdict.
4. Intent. It is insisted that "there was no evidence of felonious intent." There was no evidence to contradict the testimony of defendant as to the arrangement he made with Longfield by which he came into possession of the property. But, if Boersma was to be believed, the property in question was not taken by defendant until some months after the death of Longfield. This issue was fairly submitted to the jury. We find no justification for interfering with the conclusion reached by them.
The judgment is affirmed.
CLARK, C.J., and McDONALD, BIRD, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 166